J-S27037-20, J-S27038-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JULMEEN MORGAN                             :
                                               :
                       Appellant               :   No. 1982 EDA 2018

        Appeal from the Judgment of Sentence Entered October 20, 2017
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0000120-2016


    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JULMEEN MORGAN                             :
                                               :
                       Appellant               :   No. 1983 EDA 2018

        Appeal from the Judgment of Sentence Entered October 20, 2017
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0000121-2016


BEFORE:      SHOGAN, J., McCAFFERY, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                             FILED JULY 7, 2020

        Appellant Julmeen Morgan appeals the judgments of sentence entered

by the Court of Common Pleas of Philadelphia County after a jury convicted

Appellant on two separate dockets of two counts of first-degree murder,

possessing an instrument of crime (PIC), firearms not to be carried without a
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S27037-20, J-S27038-20



license, and carrying firearms on public streets.    Appellant challenges the

sufficiency and weight of the evidence supporting his convictions. We affirm.

       On October 9, 2015, Appellant was arrested in connection with the

shooting deaths of Shaheed Henderson and Erick Ramirez. The Philadelphia

County District Attorney’s Office filed bills of information at CP-51-CR-

0000120-2016        and    CP-51-CR-0000121-2016,   charging   Appellant   with

criminal homicide of each victim on separate dockets.     Appellant was also

charged with the aforementioned weapons offenses at docket CP-51-CR-

0000120-2016. The trial court aptly summarized the factual background of

this case as follows:

             On October 6, 2015, Philadelphia Police Officers responded
       to the 2700 block of N. 8th Street in Philadelphia. There, they
       found Shaheed Henderson (hereinafter referred to as Shaheed)1
       slumped over in the driver’s seat of a gold Lexus sedan suffering
       from a gunshot wound to the head. Victim Erick Ramirez was
       found lying on the sidewalk next to the open passenger side door
       of the vehicle. Ramirez was transported by police to Temple
       University Hospital where he was pronounced dead. Shaheed was
       pronounced dead at the scene. A subsequent autopsy revealed
       Shaheed’s cause of death to be two gunshot wounds to the head
       as well as a gunshot wound to the left hip. Ramirez’s cause of
       death was a single gunshot wound to the head. Five .380 auto
       fired cartridge cases (FCC’s) were recovered by police from the
       scene. A forensic analysis of these FCC’s revealed that they had
       all been fired from the same .380 caliber handgun. A similar
       analysis of the bullet specimens recovered from Shaheed’s body[,]
       bullet jacket and the bullet jacket fragment recovered from
       Ramirez’s body determined that each of those pieces of ballistic
       evidence had been fired from the same .380 caliber firearm.
____________________________________________


1The trial court indicated that it referenced Shaheed Henderson by his first
name because three witnesses with the surname Henderson testified at trial.


                                           -2-
J-S27037-20, J-S27038-20


            The evidence adduced at trial revealed the chain of events
     that led to [the] murders had its genesis in an incident a week
     before the killings in which Appellant knocked on the door of
     Shaheed’s residence and was greeted by Shaheed’s mother,
     Emma Henderson. Appellant indicated to Ms. Henderson that
     Shaheed owed him $5.00 for using his cell phone or possessing
     his cell phone. Ms. Henderson then gave Appellant $5.00 on her
     son’s behalf. However, when she informed her son of the incident,
     Shaheed stated that he did not owe Appellant $5.00. Shaheed
     subsequently indicated to his sister, Naeemah Henderson, that he
     felt the taking of $5.00 from his mother was disrespectful.

             Two days before the shooting, Shaheed was seated in his
     vehicle outside the Henderson residence following a family
     function. Upon seeing Appellant walking up 8th Street with his
     girlfriend, Shaheed exited the vehicle and approached Appellant.
     After an exchange of words, Shaheed punched Appellant in the
     face knocking him to the ground. He then continued striking
     Appellant until the two were separated. During the altercation,
     Appellant’s girlfriend was struck in the head and sustained a
     wound requiring six stitches.

           Between 6:00 p.m. and 7:00 p.m., on October 5, 2015,
     Shaheed’s brother, Kareem Henderson (Kareem), and Erick
     Ramirez were sitting on the steps of the Henderson residence
     when Appellant rode by on his bike with his right hand in the
     pocket of his hoodie. Appellant made a U-turn and then stopped
     in the middle [of] the street in front of the two men and while still
     holding his right hand in his pocket, asked for Shaheed. When
     Kareem told Appellant [that] Shaheed wasn’t there, Appellant
     responded that he saw Shaheed’s car and that “[Shaheed] was
     going to pay for what he did.” He then rode off on the bike.

            At approximately 1:00 a.m. on October 6, 2015, Shaheed
     left the Henderson residence to meet with Ramirez. The two then
     met with an associate, Lionel Brown, and proceeded to Brown’s
     residence in Shaheed’s Lexus to get wrapping papers to smoke
     marijuana. While en route, Shaheed began discussing a problem
     [he had] with Appellant. As the three men drove to Brown’s
     house, they passed Appellant near the intersection of Cambria and
     Franklin Streets. At that time, Brown observed that Appellant was
     wearing a black hoodie and tan pants.

           Upon their arrival at Brown’s residence, Brown exited the
     vehicle. As he entered his residence, he observed Appellant


                                     -3-
J-S27037-20, J-S27038-20


     approaching Shaheed’s vehicle. Shaheed then drove off and
     Appellant watched Shaheed’s vehicle as it drove away. Shaheed
     and Ramirez picked Brown up again a short time later and they
     proceeded to 8th Street and parked across the street from
     Shaheed’s house. A few minutes later as the men were sitting in
     the vehicle, shots rang out from outside the driver’s side. Brown
     then exited the vehicle. As he did so, he observed Appellant, who
     was still wearing a black hoodie and tan pants, on the driver’s side
     shooting. Brown then fled through a nearby parking lot. Later in
     the morning of October 6, 2015, Brown approached detectives,
     indicated he had been present at the shooting and identified
     Appellant as the shooter. He was then brought to the homicide
     unit where he gave a signed statement identifying Appellant as
     the shooter.

           The shooting was also observed by eyewitness Mario Aguirre
     Ruiz. Ruiz was in the front bedroom of his residence on 8th Street
     when he heard gunshots. He looked out the window and observed
     the shooter standing at the post between the driver’s side front
     and rear of Shaheed’s vehicle. While the shooter was still on the
     driver’s side, Ruiz observed a person flee from the vehicle. The
     shooter then proceeded to the passenger side, grabbed the front
     passenger by the hair as he exited the vehicle and shot him in the
     head. When the shooter’s hoodie came down, Ruiz was able to
     catch a glimpse of the shooter’s face. The shooter then fled
     toward Somerset St. As he did so, he placed the firearm inside
     the waistband of his pants. Ruiz was subsequently interviewed on
     October 7, 2019 by homicide relating his observations [sic] and
     was shown a sequential photo array. When shown Appellant’s
     photo, Ruiz indicated, “it’s a possibility the male’s face looks
     longer.”

            In the early morning hours of October 6, 2015, Appellant
     arrived at the home of his girlfriend, Daysha Gregory. Appellant
     told Gregory he needed her to tell the police he had been with her
     all night because he, “got into some shit.”

           A subsequent forensic analysis of video recovered from the
     crime scene showed an individual in a dark hoodie and tan pants
     fleeing from the scene. No handgun could be seen in the video as
     the individual fled.

           [Appellant] was not licensed to carry a firearm at the time
     of the killings.



                                    -4-
J-S27037-20, J-S27038-20



Trial Court Opinion (“T.C.O.”), 6/21/19, at 2-6 (footnote and internal citations

omitted).

      At the conclusion of Appellant’s trial on October 20, 2017, the jury

convicted Appellant of the first-degree murder of Shaheed Henderson as well

as PIC, firearms not to be carried without a license, and carrying firearms on

public streets at docket CP-51-CR-0000120-2016. The jury also convicted

Appellant of the first-degree murder of Erick Ramirez at docket CP-51-CR-

0000121-2016.

      Immediately after the jury verdict was entered, the trial court sentenced

Appellant on his convictions on both dockets. The trial court entered separate

sentencing orders in which it imposed consecutive life sentences for each

count of murder. In addition, the trial court imposed sentences of 2½ to 5

years’ imprisonment on the PIC charge, 2½ to 5 years’ imprisonment on the

carrying firearms on public streets charge, and 3½ to 7 years’ imprisonment

on the carrying a firearm without a license charge. The weapons charges were

set to run concurrently with each other and the murder charges.

      Appellant filed timely post-sentence motions that were denied by

operation of law on February 22, 2018. On March 29, 2018, Appellant filed a

request that his appellate rights be reinstated nunc pro tunc, alleging that he

had not been notified that the post-sentence motions had been denied. On

June 14, 2018, the lower court filed an order reinstating Appellant’s appellate




                                     -5-
J-S27037-20, J-S27038-20



rights nunc pro tunc at both docket numbers. Appellant then filed separate

notices of appeal at each docket number.2

       Appellant raises the following question for our review in his appellate

brief, which is identical at both docket numbers: [w]hether the verdict against

the weight and sufficiency of the evidence when the jury convicted [A]ppellant

of first-degree murder and weapon offenses based on eyewitness testimony

that was both weak and flawed.” Appellant’s Briefs, at 5.

       Our standard of review is as follows:

       “A claim challenging the sufficiency of the evidence is a question
       of law.” Commonwealth v. Widmer, 560 Pa. 308, 744 A.2d 745,
       751 (2000). We review a sufficiency challenge de novo, but our
       scope of review is limited to the evidence of record.
       Commonwealth v. Robinson, 128 A.3d 261, 264 (Pa. Super.
       2015) (en banc).

       The Commonwealth must establish each element of the crimes
       charged beyond a reasonable doubt, but in so doing, it may rely
       on wholly circumstantial evidence. Commonwealth v. Galvin,
       603 Pa. 625, 985 A.2d 783, 789 (Pa. 2009). The fact-finder, “while
       passing on the credibility of the witnesses and the weight of the
       evidence, is free to believe all, part, or none of the evidence.” Id.
       “[A] reviewing court views all the evidence and reasonable
       inferences therefrom in the light most favorable to the
       Commonwealth.” Id.

Commonwealth v. Gomez, 224 A.3d 1095, 1099 (Pa.Super. 2019).


____________________________________________


2 Appellant complied with the directive set forth in Commonwealth v.
Walker, ___Pa.___, 185 A.3d 969 (2018), in which our Supreme Court
reasoned than an appellant must file separate notices of appeal at each docket
“where a single order resolves issues arising on more than one docket.” Id.
at ___, 185 A.3d at 971.



                                           -6-
J-S27037-20, J-S27038-20



       Appellant does not argue that the Commonwealth failed to prove any

element of the crimes for which he was convicted.3 Instead, Appellant argues

there was insufficient evidence to identify Appellant as the gunman who shot

the two victims. Appellant criticizes the testimony offered by eyewitnesses

Brown and Ruiz, which Appellant argues should not have been credited.

       While Appellant characterizes these arguments as challenges to the

sufficiency of the evidence, Appellant is simply attempting to attack the

credibility of the prosecution witnesses and request that we accept his version

of the facts. As such, Appellant is challenging the weight of the evidence, not

its sufficiency.    See Commonwealth v. Wilson, 825 A.2d 710, 713–14

(Pa.Super. 2003) (finding “[a] sufficiency of the evidence review … does not

include an assessment of the credibility of the testimony offered by the

Commonwealth”; rather, “[s]uch a claim is more properly characterized as a

weight of the evidence challenge”).

       Even to the extent that Appellant’s claim could be properly characterized

as a sufficiency challenge, we are satisfied that there was sufficient evidence

to allow the jury to find Appellant was the shooter. The prosecution presented

evidence that Appellant had a motive for killing Shaheed as shown by the

physical altercation between the two men two days before the shooting.
____________________________________________


3 The trial court asks this Court to find Appellant waived his sufficiency claims
by failing to state with specificity in his statement pursuant to Pa.R.A.P.
1925(b) the elements of the offenses that Appellant wishes to challenge.
However, we decline to find waiver as there is no indication in the record that
the lower court required Appellant to file a concise statement, but rather, it
appears that Appellant filed the statement without being prompted to do so.

                                           -7-
J-S27037-20, J-S27038-20



Moreover, just hours before the shooting, Appellant came to Shaheed’s home,

inquired as to his location, and indicated that “[Shaheed] was going to pay for

what he did.” Notes of Testimony (N.T.), 10/17/17, at 222.

      Shortly thereafter, when Shaheed arrived home in the early morning

hours of October 6, 2015, accompanied by Ramirez and Brown, a gunman

approached his vehicle, shot Shaheed in the head, and also proceeded to shoot

Ramirez in the head when Ramirez tried to flee. Brown was able to flee the

scene without injury and gave a statement to the police that morning

indicating that Appellant was responsible for the shooting.

      While Ruiz, a neighbor who witnessed the shooting, was not able to fully

identify Appellant in a photo array, he gave testimony that corroborated

Brown’s statement to the police. Moreover, Appellant’s consciousness of guilt

was demonstrated by the fact that he asked his girlfriend to give him an alibi

for the night of the shooting as he admittedly “got into some shit.”         N.T.,

10/19/17, at 78.

      After reviewing the evidence in the light most favorable to the

Commonwealth as verdict winner, we conclude there was sufficient evidence

to support Appellant’s convictions.

      Appellant also claims that jury’s verdict was not supported by the weight

of the evidence.   When considering this challenge, we apply the following

standard of review:

      An appellate court's standard of review when presented with a
      weight of the evidence claim is distinct from the standard of review
      applied by the trial court:

                                      -8-
J-S27037-20, J-S27038-20


         Appellate review of a weight claim is a review of the exercise
         of discretion, not of the underlying question of whether the
         verdict is against the weight of the evidence. Because the
         trial judge has had the opportunity to hear and see the
         evidence presented, an appellate court will give the gravest
         consideration to the findings and reasons advanced by the
         trial judge when reviewing a trial court's determination that
         the verdict is against the weight of the evidence. One of the
         least assailable reasons for granting or denying a new trial
         is the lower court's conviction that the verdict was or was
         not against the weight of the evidence and that a new trial
         should be granted in the interest of justice.

      [Commonwealth v. Widmer], 560 Pa. [308,] 321–22, 744 A.2d
      [745,] 753 [(2000)] (emphasis added).

      This does not mean that the exercise of discretion by the trial court
      in granting or denying a motion for a new trial based on a
      challenge to the weight of the evidence is unfettered. In describing
      the limits of a trial court's discretion, we have explained:

         The term “discretion” imports the exercise of judgment,
         wisdom and skill so as to reach a dispassionate conclusion
         within the framework of the law, and is not exercised for the
         purpose of giving effect to the will of the judge. Discretion
         must be exercised on the foundation of reason, as opposed
         to prejudice, personal motivations, caprice or arbitrary
         actions. Discretion is abused where the course pursued
         represents not merely an error of judgment, but where the
         judgment is manifestly unreasonable or where the law is not
         applied or where the record shows that the action is a result
         of partiality, prejudice, bias or ill-will.

      Widmer, 560 Pa. at 322, 744 A.2d at 753 (quoting Coker v. S.M.
      Flickinger Co., 533 Pa. 441, 447, 625 A.2d 1181, 1184–85
      (1993)).

Commonwealth v. Clay, 619 Pa. 423, 64 A.3d 1049, 1055 (2013) (some

citations omitted). To grant a new trial on the basis that the verdict is against

the weight of the evidence, “the evidence must be so tenuous, vague and

uncertain   that   the   verdict   shocks   the   conscience   of   the   court.”



                                      -9-
J-S27037-20, J-S27038-20



Commonwealth v. Akhmedov, 216 A.3d 307, 326 (Pa.Super. 2019) (en

banc).

      Appellant argues that his convictions were against the weight of the

evidence because Brown, the only eyewitness to the shooting that fully

identified Appellant as the perpetrator, did not specifically tell the police in his

initial statement that he saw the shooter’s face. Instead, Appellant asserts

that Brown’s initial statement only identified Appellant as the shooter as Brown

recalled the clothes Appellant was wearing before the shooting occurred.

Brown testified at trial that he did see Appellant’s face during the shooting but

that the police had not included this specific detail in recording Brown’s initial

statement.

      While Appellant essentially asks this Court to reweigh the evidence and

overturn the jury’s credibility determinations, we will not substitute our

judgment for that of the jury. We emphasize that “[t]he jury is the ultimate

fact-finder and the sole arbiter of the credibility of each of the witnesses.

Commonwealth v. Clemons, ___Pa.___, 200 A.3d 441, 464 (2019).

Accordingly, we conclude that the trial court did not abuse its discretion in

denying Appellant’s challenge to the weight of the evidence.

      For the foregoing reasons, we affirm.

      Judgments of sentence affirmed.




                                      - 10 -
J-S27037-20, J-S27038-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/07/2020




                           - 11 -